PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by appellant. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed. The district court correctly determined that it lacked authority to enjoin another district court, and that appellees are immune from suit in appellant’s 42 U.S.C. § 1983 action. See 28 U.S.C. §§ 1331, 1332; Sindram v. Suda, 986 F.2d 1459, 1460 (D.C.Cir.1993) (judges and court clerks “are immune from damage suits for performance of tasks that are an integral part of the judicial process”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.